DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 3, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HURWITZ et al. (US 2016/0197593).
Regarding claim 2,
	HURWITZ teaches an acoustic resonator that includes a piezoelectric material with an upper and lower metal electrode abstract. As shown in Figs. 11-18, the resonator includes a lower electrode 14, piezoelectric layer 16, and upper electrode 18i, [0140]-[0146]. The interfacing layer 12 can be the interpreted as a substrate [0139]-[0140] because it is the target layer for deposition. The reference further teaches exposing the lower electrode layer 14, shown in Fig. 19, [0178] (resonator cavity exposing backside metal electrode). Surrounding the cavity in Fig. 19 is a columnar structure 46 used to seal the cavity [0173]. The columnar structure as shown in fig. 19 is below (underlies) the piezoelectric layer and forms a perimeter (and geometric area) around the lower electrode. 
Regarding claim 3,
	HURWITZ teaches another embodiment of an acoustic resonator that includes the same piezoelectric layer with an upper and lower electrode shown in Fig. 27. A drill hole (groove) 136 is made in the piezoelectric layer [0136] shown in Fig. 28 (the resonator is eventually flipped in Fig. 33 which makes the drill hole 136 formed on the “upper” side). The drill hole is then filled with copper by electroplating while forming conductive pads 142 [0195]. The electroplating onto the upper electrode forms a continuous conductive structure that is interpreted to be the claimed “top metal electrode”. Both layers of conductive material that constitute the top metal electrode have an edge and geometric shape. Similarly the backside electrode has an edge and geometric shape.
Regarding claim 7,
	The drill hole described above extends through the upper electrode, piezoelectric layer and lower electrode. Accordingly, the groove in the piezoelectric layer continues and is a groove in the backside piezoelectric surface. Again, similar to above, the electroplating fills the hole and forms a continuous conductive structure between the lower electrode and filled hole. Therefore, the lower electrode can be considered to be extending into the backside groove similar to the upper electrode extends into the topside groove. The same through hole electrically connecting the frontside and backside electrodes appears to be consistent with applicant’s disclosure Figs. 10-15.


Allowable Subject Matter
Claim 1 is allowed.
Claims 4-6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 1,
	HURWITZ teaches an acoustic resonator that includes a piezoelectric material with an upper and lower metal electrode abstract. As shown in Figs. 11-18, the resonator includes a lower electrode 14, piezoelectric layer 16, and upper electrode 18i, [0140]-[0146]. The interfacing layer 12 can be the interpreted as a substrate [0139]-[0140] because it is the target layer for deposition. The reference further teaches exposing the lower electrode layer 14, shown in Fig. 19, [0178] (resonator cavity exposing backside metal electrode). Surrounding the cavity in Fig. 19 is a columnar structure 46 used to seal the cavity [0173]. However, these sealing rings are distinguished from the claimed backside energy confinement structure because they are not formed on the bottom piezoelectric surface.
Regarding claims 4 and 8,
	HURWITZ teaches forming a conductive pad 142 with an edge that is near the sidewall of the drill hole as shown in Figs. 30-36 and then inexplicably changes the edge of the pad to be slightly different in Fig. 37. The examiner could find no teaching of the electrode or pad layer as conforming with the edge of the groove/drill hole.
Depending claims 5, 6, 9, and 10 are allowable by virtue of dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AUSTIN MURATA/           Primary Examiner, Art Unit 1712